Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,933,330 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… facilitate interaction of the users with the online game and/or each other by performing operations in the online game in response to commands received from the client computing platforms associated with the users; … ; obtain, by an objective criteria module, the event criteria by which the achievements of the users are to be determined as part of [[all the limited-time event, wherein the limited-time event spans an event time period …” and added the limitations of “evaluate the event criteria for the users during the limited-time event, wherein the limited-time event spans an event time period.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  


Application Number: 17/173,199
Application Number: 10,933,330 B2
A system for facilitating an interface-based generation of one or more time-limited events within online games, the system comprising:
A system for facilitating an interface-based tournament generation for tournaments within online games, wherein individual tournaments include one or more time-limited events, the system comprising:

one or more processors configured by machine-readable instructions to:
one or more processors configured by machine-readable instructions to: 
execute an instance of an online game, wherein users participate in the online game through one or more client computing platforms associated with the users, and wherein the users interact with other users within the online game;
execute an instance of an online game, wherein users participate in the online game through one or more client computing platforms associated with the users;

facilitate interaction of the users with the online game and/or each other by performing operations in the online game in response to commands received from the client computing platforms associated with the users;
receive, through an administrator user interface associated with an administrator, event criteria by which one or more types of performances of the users during a limited-time event are to be determined;
receive, through an administrator user interface associated with an administrator, event criteria by which achievements of the users are to be determined as part of a limited-time event;

evaluate the event criteria for the users during the limited-time event, wherein the limited-time event spans an event time period;


obtain, by an objective criteria module, the event criteria by which the achievements of the users are to be determined as part of [[all the limited-time event, wherein the limited-time event spans an event time period;
determine, by an award determination module and based on the event criteria as evaluated, awards to be distributed to the users, the awards including a first award to be distributed to a first user, the first award having a first component and a second component, wherein the first component of the first award is determined based on relative performance of the first user during the event time period with respect to other users, and wherein the second component of the first award is determined based on a metric indicating a first type of performance of the first user during the event time period; and
determine, by an award determination module, awards to be distributed to the users, the awards including a first award to be distributed to a first user, the first award                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           having a first component and a second component, wherein the first component of the first award is determined during the event time period based on relative performance of the first user during the event time period with respect to other users, and wherein the second component of the first award is determined based on a metric indicating performance of the first user during the event time period with respect to the event criteria; and
distribute, by an award distribution module, the awards as determined.
distribute, by an award distribution module, the awards as determined.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3715